Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 2/10/21. Claims 57-76 are pending and under examination.

Information Disclosure Statement
The IDS forms have been considered. It is noted that “consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search” (MPEP §609).
	It is further noted that in the IDS transmittal letter filed 2/10/21, Applicant lists several applications and office actions, requesting that the Examiner review all the references, office actions, responses, etc, in those files. It is noted that this form is not an IDS itself nor is it in compliance with 37 CFR 1.97/1.98, and so these references have not been considered unless they also appear on an IDS or are cited on a PTO-892.

Election/Restrictions
This application is a divisional application of application 15/207859. In the ‘859 application, the Examiner set forth a restriction requirement (9/21/17) which was never formally withdrawn and so presumed to be in effect. Rather than listing individual nucleotides as separate groups for restriction, group II is to “nucleic acids encoding individual anti-human alpha-synuclein specific antibodies”, such a 
	The Restriction also required applicant to elect a single combination of six CDRs (“each individual CDR1-3 and CDR4-6 pair”) being encoded and explicitly noted this was intended to be individual groups, not species. Based on this interpretation, the original Restriction requirement set forth nucleic acids encoding a specific combination of CDRs as individual, patentably distinct groups.
	However, rather than presenting a claim to a single such group, Applicant has presented claims to what would have been considered multiple independent groups set forth in the original Restriction, thus requiring the Examiner to re-evaluate such a Restriction. The instant application would have been restricted under US restriction practice, which requires the Examiner to establish a search burden. Considering the claims, the Examiner can make no such showing at this time. While “Group II” (nucleic acids) is maintained as patentably distinct from the antibodies they encode (Group I) and certain specific methods (Group III and IV)—as no claims to that subject matter are instantly presented—the Restriction between different nucleic acid sequences is withdrawn. All nucleic acid sequences will be examined.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
	Claim 67 recites in the preamble “a combination of isolated nucleic acids”. This preamble is considered to be a limitation of the claim, i.e., at least two of the choices set forth in a-e must be present in combination in order to meet the limitations of being “a combination”. Because of this, claim 67 is not a substantial duplicate of claim 57, which only requires one such nucleic acid.

Allowable Subject Matter
	The claims are allowed.
Regarding written description, claims such as claim 60 require the antibody which is encoded to be a fully human antibody. First, this is a function of the sequence itself: the nucleic acid will inherently 
Regarding the prior art, prior to the effective filing date of 7/13/15, the instantly claimed combination of six CDRs were not discovered. The CDRs of an antibody are considered to define the binding specificity of an antibody and changes to even a single amino acid in a CDR can have profound, unpredictable effects such as increasing binding, decreasing binding, prevent binding, or even changing the binding target altogether; see Chen and Kussie (form 892). Thus, absent a clear motivation to arrive at this particular combination of sequences, such an antibody—and by extension the nucleic acid sequence encoding such antibodies—is non-obvious.
Regarding double patenting, this application is a divisional application of application 15/207859. In the ‘859 application, the Examiner set forth a restriction requirement (9/21/17) which was never formally withdrawn and so presumed to be in effect. Rather than listing individual nucleotides as separate groups for restriction, group II is to “nucleic acids encoding individual anti-human alpha-synuclein specific antibodies”, such a nucleic acid being instantly claimed. Further, the instant claims are not limited to an individual nucleic acid, but rather several nucleic acids.
	The Restriction also required applicant to elect a single combination of six CDRs (“each individual CDR1-3 and CDR4-6 pair”) being encoded and explicitly noted this was intended to be individual groups, not species. 
Taking this into account, this Examiner concludes that the instant application is a proper divisional application 15,207859 (now US Patent 10,800,836). The instant claims are directed to a patentably distinct group (group II), which was not elected in the parent application (group I). Further, US 10,800,836 issued on 10/13/20, while the instant application was filed 8/27/20. Protection under §121 exists “if the divisional application is filed before the issuance of the patent on the other application”, which is the case here.

This Examiner concludes that the instant application is also protected under §121 from co-application 17/088307. Co-pending application 17088307 is a proper divisional of the instant application, because the instant application does not contain claims to an antibody (Group I) comprising SEQ ID NOs: 1, 34, 3, 4, 5, and 6 nor to a method of using such an antibody, nor has this application issued as a patent, meaning that the ‘307 antibody (and its methods of use) are patentably distinct from the nucleic acids the instant application claims based on the Restriction in application 15/207859. As such, this application is protected from a double patenting rejection over this document; see 35 USC §121.
Put another way, as of the filing of this application, restriction between nucleic acids (group II) and the proteins they encode (group I) was in effect. Thus, based on this Restriction, the Examiner considers claims drawn to nucleic acids to be patentably distinct from those proteins and by extension any use of the protein itself (e.g., therapeutic methods using the antibody rather than the nucleic acid).
US 10647763 is drawn to antibodies administered as a therapeutic. Since nucleic acids were patentably distinct from antibodies at the time of the instant application’s filing, the Examiner also considers claims directed to using those antibodies to be part of Group I and/or III, not Group II. Therefore, no double patenting rejection is made.
US 10640554 is drawn to antibodies administered as a therapeutic. Since nucleic acids were patentably distinct from antibodies at the time of the instant application’s filing, the Examiner also considers claims directed to using those antibodies to be part of Group I and/or III, not Group II. Therefore, no double patenting rejection is made.
US 10358484 is drawn to antibodies. Since nucleic acids were patentably distinct from antibodies at the time of the instant application’s filing, this application is protected under 35 USC §121 from a double patenting rejection. Therefore, no double patenting rejection is made.
US 10358483 is drawn to antibodies. Since nucleic acids were patentably distinct from antibodies at the time of the instant application’s filing, this application is protected under 35 USC §121 from a double patenting rejection. Therefore, no double patenting rejection is made.

US 10889635 is drawn to antibodies administered as a therapeutic. Since nucleic acids were patentably distinct from antibodies at the time of the instant application’s filing, the Examiner also considers claims directed to using those antibodies to be part of Group I and/or III, not Group II. Therefore, no double patenting rejection is made.
Copending Application No. 17/109028 is drawn to antibodies administered as a therapeutic. Since nucleic acids were patentably distinct from antibodies at the time of the instant application’s filing, the Examiner also considers claims directed to using those antibodies to be part of Group I and/or III, not Group II. Therefore, no double patenting rejection is made.
US 10364285 is drawn to antibodies. Since nucleic acids were patentably distinct from antibodies at the time of the instant application’s filing, this application is protected under 35 USC §121 from a double patenting rejection. Therefore, no double patenting rejection is made.
US 10647764 is drawn to antibodies administered as a therapeutic. Since nucleic acids were patentably distinct from antibodies at the time of the instant application’s filing, the Examiner also considers claims directed to using those antibodies to be part of Groups I and/or III, not Group II. Therefore, no double patenting rejection is made.
Copending Application No. 16/895471 is drawn to antibodies administered as a diagnostic. Since nucleic acids were patentably distinct from antibodies at the time of the instant application’s filing, the Examiner also considers claims directed to using those antibodies to be part of Groups I and/or IV, not Group II. Therefore, no double patenting rejection is made.
US 10364286 is drawn to antibodies administered as a therapeutic. Since nucleic acids were patentably distinct from antibodies at the time of the instant application’s filing, the Examiner also considers claims directed to using those antibodies to be part of Groups I and/or III, not Group II. Therefore, no double patenting rejection is made.


However, as no such patent appears to have issued and no such claims appear to exist in co-pending applications, there are no double patenting rejections made herein. As such, the claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.